 Case 20-04009-elm Doc 11 Filed 04/27/20            Entered 04/27/20 12:02:22         Page 1 of 2




Behrooz P. Vida, SBOT No. 20578040
Carla R. Vida, SBOT No. 16674445
Helenna Bird, SBOT No. 24085205
THE VIDA LAW FIRM, PLLC
3000 Central Drive
Bedford, Texas 76021
TEL: (817) 358-9977
FAX: (817) 358-9988
ATTORNEYS FOR DWAYNE PAUL BRIDGES


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

IN RE:                              §
DWAYNE PAUL BRIDGES                 §     CASE NO. 19-44181-ELM
                                    §     CHAPTER 7
                                    §
______________________________________________________________________________

KAPITUS SERVICING, INC. AS          §
SERVICING AGENCT FOR TVT            §
CAPITAL, LLC                        §
     Plaintiffs                     §
v.                                  §     Adversary No. 20-04009-ELM
                                    §
DWAYNE PAUL BRIDGES                 §
      Defendant                     §
______________________________________________________________________________


                  SECOND AMENDED NOTICE OF HEARING ON
         RULE 12(b)(6) MOTION TO DISMISS CERTAIN CAUSES OF ACTION

       The hearing on the Rule 12(b)(6) Motion to Dismiss Certain Causes of Action as filed by
DWAYNE PAUL BRIDGES, is set for May 20, 2020 @ 1:30 p.m. before the Honorable Edward
L. Morris, United States Bankruptcy Judge, 501 W. Tenth Street, Room 204, Fort Worth, Texas
76102. A creditor or party in interest is not required to attend unless the creditor has an objection
to the Motion.

        I hereby certify that a true and correct copy of the above and forgoing instrument was
served on the date that the instrument was filed electronically. Service was accomplished
electronically and/or by first class mail to the parties indicated on the matrix indicated below.


SECOND AMENDED NOTICE OF HEARING ON MOTION…                                          PAGE 1 of 2
 Case 20-04009-elm Doc 11 Filed 04/27/20    Entered 04/27/20 12:02:22    Page 2 of 2




Charles M. Rubio                             Via ECF
Diamond McCarthy LLP
909 Fannin Suite 3700
Houston, Texas 77010

Dwayne Paul Bridges                          VIA USMAIL
920 Lynch Bend Rd.
Springtown, TX 76082

United States Trustee                        Via ECF
1100 Commerce Street
Room 976
Dallas, Texas 75242


                                           By: /s/ Behrooz P. Vida April 27, 2020
                                             Behrooz P. Vida
                                             State Bar No. 20578040
                                             Carla Reed Vida
                                             State Bar No. 16674445
                                             Helenna Bird
                                             State Bar No. 24085205
                                             THE VIDA LAW FIRM, PLLC
                                             3000 Central Drive
                                             Bedford, Texas 76021
                                             EMAIL: filings@vidalawfirm.com
                                             TEL: (817) 358-9977
                                             FAX: (817) 358-9988




SECOND AMENDED NOTICE OF HEARING ON MOTION…                             PAGE 2 of 2
